             Case 2:20-cv-04562-JS Document 12 Filed 12/16/20 Page 1 of 15




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHAN PEREZ,                                  :
    Plaintiff,                                :
                                              :
        v.                                    :       CIVIL ACTION NO. 20-CV-4562
                                              :
CHESTER CI,                                   :
    Defendant.                                :

                                        MEMORANDUM

SÁNCHEZ, C.J.                                                             DECEMBER 16, 2020

        Currently before the Court is an Amended Complaint filed by Plaintiff Johan Perez, a

prisoner incarcerated at SCI Chester, pursuant to 42 U.S.C. § 1983, primarily raising claims for

deliberate indifference to his medical needs. For the following reasons, the Court will dismiss

the Amended Complaint and give Perez an opportunity to file a second amended complaint.

   I.        FACTUAL ALLEGATIONS AND PROCEDURAL HISTORY

        Perez’s initial Complaint named SCI-Chester as the only Defendant but suggested that

Perez was raising claims against several prison and medical staff for deliberate indifference to

his unspecified medical needs. In an October 29, 2020 Memorandum and Order, the Court

granted Perez leave to proceed in forma pauperis and dismissed his Complaint upon screening

for failure to state a claim. See Perez v. Chester CI, Civ. A. No. 20-4562, 2020 WL 6342769, at

*3 (E.D. Pa. Oct. 29, 2020). First, the Court dismissed Perez’s claims against SCI Chester and

any official capacity claims with prejudice. Id. at *2. Second, the Court concluded that Perez

had not alleged facts showing that any putative Defendants were personally involved in the

events giving rise to his claims. Id. Third, the Court concluded that “Perez’s Complaint [did]

not state a claim [for deliberate indifference to his serious medical needs] because it lack[ed] any


                                                  1
          Case 2:20-cv-04562-JS Document 12 Filed 12/16/20 Page 2 of 15




specific allegations concerning what medical conditions he suffers from, what treatment he

claims was required, and how any official at SCI Chester exhibited deliberate indifference to

those needs.” Id. at *3.

        The Court gave Perez leave to file an amended complaint, which he did. (See ECF No.

11). He named several Defendants, including Wellpath Medical, an entity that contracts with

SCI Chester to provide medical care to inmates. The individuals he named as Defendants fall

within two general groups. The first group is composed of several prison officials or employees

at SCI Chester (collectively “SCI Chester Defendants”) — (1) Eason, identified as Warden of

SCI Chester; (2) Burgess, identified as a correctional officer; (3) Jefferson, identified as a

correctional officer; (4) Deputy Aponte, identified as a Deputy Warden; (5) Lt. Vasquez; and (6)

Captain Niece. (Id. at 1-3.) The second group is composed of employees of Wellpath

(collectively “Medical Defendants”) — (1) Dr. Little; (2) Nurse Mitchell; (3) Nurse Bosch; (4)

Nurse Johns; and (5) Unknown Nurses. (Id. at 1-3 & 22-23.) The Defendants are sued in their

individual and official capacities. (Id. at 4.)

        Perez has been diagnosed with disk and nerve damage in his lower back. (Id. at 5.) He

claims he has not received adequate medical care for this condition during his incarceration at

SCI Chester from January 2020 through the present. (Id. at 5 & 24.) Perez was prescribed the

following medications, which he claims did not provide relief for his pain: “ibuprofen 800mg 2

times daily, acetaminophen 500mg two tablets 3 times daily, naproxen 500mg 2 times daily,

Tylenol-3 four tablets 3 times daily, [and] vicodin 500mg two tablets 3 times daily.” (Id. at 5-6.)

He also received physical therapy, which was discontinued because his “condition was beyond

therapy and he was a candidate for pain management and surgery.” (Id. at 6.)




                                                  2
          Case 2:20-cv-04562-JS Document 12 Filed 12/16/20 Page 3 of 15




       Perez was thereafter scheduled for three appointments with medical providers outside the

facility for additional care. (Id.) However, Perez missed those appointments because the

Defendants failed to adhere to the providers’ pre-appointment instructions. (Id.) Specifically,

the Defendants failed to inform Perez of dietary restrictions he was required to abide by prior to

his appointments, and to provide him a COVID-19 test in advance of his appointments. (Id.)

The Defendants claimed they did not receive the relevant instructions at the time they scheduled

the appointments for Perez, but Perez claims the instructions in question are a matter of

“common knowledge.” (Id.)

       Perez’s appointments were rescheduled. At those appointments, he received a M.R.I. and

steroid shots, and was scheduled for surgery. (Id. at 7.) However, SCI Chester is now on a

modified administrative lockdown due to positive COVID-19 cases inside the prison, so medical

procedures are on hold. (Id.) Perez claims he would have already received surgery “if

defendants would have followed protocol and prepared him for his [initial] appointments.” (Id.)

       When Perez returned from his last outpatient appointment, he was housed on the

infirmary block, where inmates with serious medical needs are housed. (Id.) He alleges that he

was classified as having “lower bunk, lower tier status,” meaning he was to be housed on the

first floor with a bottom bunk. (Id.) However, he was housed on the top tier. (Id. at 7-8.) After

a month of being housed on the infirmary block, Perez was moved to general population, where

he was again housed on the top tier despite his medical restrictions. (Id. at 8.) Accordingly, he

experiences pain and discomfort when he uses the stairs to access the phone and inmate kiosk,

and to receive medication. (Id.)

       Perez “feels that[] defendants are retaliating against, bullying, and subjecting him to

extreme stress and anxiety because of multiple grievances that he has filed against staff and



                                                 3
           Case 2:20-cv-04562-JS Document 12 Filed 12/16/20 Page 4 of 15




institutional procedures.” (Id.) In particular, Perez filed grievances about the adequacy of the

medical care he was receiving but was told that “medical treatment is not a grievable issue” and

that prison administrative staff could not resolve his medical concerns. (Id.) Perez claims the

retaliation manifested on sixteen occasions over approximately eleven months when Wellpath

nurses did not deliver his medications or only delivered some of his medications. (Id. at 9.)

         Perez asserts that the Defendants were deliberately indifferent to his serious medical

needs by “not providing the level of care or medications needed to minimize [his] pain and

anxiety.” (Id. at 5.) He notes that, at some point during the course of his care, “Defendants

stated that [he] was just using ‘drug seeking behavior’ and did not have a medical condition that

required stronger medications and necessary medical procedure[s],” even though that was not the

case. (Id. at 7.) Perez seeks a declaration his rights were violated and injunctive relief directing

the Defendants to “upgrade treatment standards, discipline all medical staff, impose methods of

enhancement, [and] allow grievances to cover medical [issues].” (Id. at 12 & 25.) He also seeks

compensatory and punitive damages. (Id. at 13.)

   II.      STANDARD OF REVIEW

         As Perez is proceeding in forma pauperis, 28 U.S.C. § 1915(e)(2)(B)(ii) applies, which

requires the Court to dismiss the Amended Complaint if it fails to state a claim. Whether a

complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the same standard

applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see Tourscher

v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to determine whether

the complaint contains “sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).




                                                   4
             Case 2:20-cv-04562-JS Document 12 Filed 12/16/20 Page 5 of 15




Conclusory allegations do not suffice. Id. As Perez is proceeding pro se, the Court construes his

allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

    III.      DISCUSSION

           “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

For the following reasons, the Amended Complaint does not state a claim as pled.

           A. Official Capacity Claims Against SCI Chester Defendants

           “Eleventh Amendment immunity bars actions for retroactive relief against state officers

acting in their official capacity.” Downey v. Pennsylvania Dep't of Corr., 968 F.3d 299, 309-10

(3d Cir. 2020). Accordingly, Perez’s official capacity claims against the SCI Chester Defendants

are barred to the extent Perez seeks retroactive relief.1 The Court will therefore dismiss those

claims.

           B. Claims Against Wellpath and Related Official Capacity Claims

           Perez’s has not stated a claim against Wellpath or Wellpath employees in their official

capacities, which duplicate his claims against Wellpath. See Kentucky, 473 U.S. at 165-66


1
  The Eleventh Amendment does not bar claims for prospective relief against state officials,
provided the state is not the real party in interest, because such claims are not treated as claims
against the state. See Waterfront Comm'n of New York Harbor v. Governor of New Jersey, 961
F.3d 234, 238 (3d Cir. 2020) (“Under the Ex parte Young doctrine, a state official is stripped of
his official or representative character” and thereby deprived of the State’s immunity, when he
commits an ongoing violation of federal law.” (internal quotations and citations omitted));
Koslow v. Commonwealth of Pennsylvania, 302 F.3d 161, 178 (3d Cir. 2002) (explaining that
“implementation of state policy or custom may be reached in federal court only because official-
capacity actions for prospective relief are not treated as actions against the State” (quoting
Kentucky v. Graham, 473 U.S. 159, 167 n.14 (1985))). However, as explained below, Perez has
not stated a claim against a state official.

                                                    5
          Case 2:20-cv-04562-JS Document 12 Filed 12/16/20 Page 6 of 15




(“Official-capacity suits . . . ‘generally represent only another way of pleading an action against

an entity of which an officer is an agent.’”) (quoting Monell v. N.Y.C. Dept. of Soc. Servs., 436

U.S. 658, 690, n. 55 (1978)). A private corporation under contract to provide prison health

services such as Wellpath may be liable under § 1983 only if that entity’s policies or customs

caused the alleged constitutional violation. See Monell, 436 U.S. 658, 694 (1978); Natale v.

Camden Cty. Corr. Facility, 318 F.3d 575, 583-84 (3d Cir. 2003). The plaintiff “must identify

[the] custom or policy, and specify what exactly that custom or policy was” to satisfy the

pleading standard. McTernan v. City of York, 564 F.3d 636, 658 (3d Cir. 2009).

        A plaintiff may also state a basis for liability against an entity like Wellpath by

“alleging failure-to-supervise, train, or discipline . . . [and alleging facts showing] that said

failure amounts to deliberate indifference to the constitutional rights of those affected.” Forrest

v. Parry, 930 F.3d 93, 106 (3d Cir. 2019). “This consists of a showing as to whether (1)

municipal policymakers know that employees will confront a particular situation, (2) the

situation involves a difficult choice or a history of employees mishandling, and (3) the wrong

choice by an employee will frequently cause deprivation of constitutional rights.” Id.

        The Amended Complaint does not tie any of the claimed violations of Perez’s rights to a

Wellpath policy or custom or to Wellpath’s failure to train, supervise, or discipline its staff.

Accordingly, the Amended Complaint does not state a claim against Wellpath or Wellpath

employees in their official capacities.

        C. Individual Capacity Claims — No Personal Involvement

        Perez has also failed to state a claim against the SCI Chester Defendants and the Medical

Defendants in their individual capacities because he has not alleged how each Defendant was

involved in the claimed violation of his rights. “A defendant in a civil rights action must have



                                                   6
          Case 2:20-cv-04562-JS Document 12 Filed 12/16/20 Page 7 of 15




personal involvement in the alleged wrongs.” See Rode v. Dellarciprete, 845 F.2d 1195, 1207

(3d Cir. 1988). Indeed, “[b]ecause vicarious liability is inapplicable to . . . § 1983 suits, a

plaintiff must plead that each Government-official defendant, through the official’s own

individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676. There are “two

general ways in which a supervisor-defendant may be liable for unconstitutional acts undertaken

by subordinates.” Barkes v. First Corr. Med., Inc., 766 F.3d 307, 316 (3d Cir. 2014), reversed

on other grounds by Taylor v. Barkes, 135 S. Ct. 2042 (2015). First, a supervisor may be liable

if he or she “with deliberate indifference to the consequences, established and maintained a

policy, practice or custom which directly caused [the] constitutional harm.” Id. (quoting A.M. ex

rel. J.M.K. v. Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004) (alteration in

original)). “Second, a supervisor may be personally liable under § 1983 if he or she participated

in violating the plaintiff’s rights, directed others to violate them, or, as the person in charge, had

knowledge of and acquiesced in the subordinate’s unconstitutional conduct.” Id.

       Perez is raising claims against at least eleven Defendants — some of whom are prison

employees, some of whom are medical professionals, some of whom are supervisory officials —

based on events that occurred over a period of approximately a year. Throughout the Amended

Complaint, Perez repeatedly uses the world “Defendants” to refer to them collectively. He does

not explain how each Defendant was involved in the events giving rise to his claims by

participating in decisions about his medical care or his cell assignment, denying his grievances,

or retaliating against him. In other words, it is not clear what each Defendant did or did not do

that violated Perez’s rights. Accordingly, Perez has not stated a claim against the named

Defendants. See Lawal v. McDonald, 546 F. App’x 107, 113 (3d Cir. 2014) (agreeing with the




                                                   7
          Case 2:20-cv-04562-JS Document 12 Filed 12/16/20 Page 8 of 15




district court that the repeated and collective use of the word “Defendants” ‘“fail[ed] to name

which specific Defendant engaged in the specific conduct alleged’”).

       D. Claims Based on Grievances

       At least some of Perez’s claims concern the handling of his grievances. In particular, he

complains that medical issues may not be addressed by the prison’s grievance system. However,

claims based on the handling of prison grievances fail because “[p]rison inmates do not have a

constitutionally protected right to a grievance process.” Jackson v. Gordon, 145 F. App’x 774,

777 (3d Cir. 2005) (per curiam); see also Caldwell v. Beard, 324 F. App’x 186, 189 (3d Cir.

2009) (per curiam). Perez therefore cannot state a claim based on the manner in which any of

the Defendants handled his grievances or any alleged deficiencies in the prison grievance system.

Accordingly, the Court will dismiss any claims based on grievances with prejudice.

       E. Deliberate Indifference to Medical Needs

       Perez primarily raises claims for deliberate indifference to his serious medical needs

based on how the Defendants handled treatment for disk and nerve damage in his lower back.

To state a claim based on the failure to provide medical treatment, a prisoner must allege facts

indicating that prison officials were deliberately indifferent to his serious medical needs. See

Farmer v. Brennan, 511 U.S. 825, 835 (1994). “A medical need is serious, . . . if it is one that

has been diagnosed by a physician as requiring treatment or one that is so obvious that a lay

person would easily recognize the necessity for a doctor’s attention.” Monmouth Cty. Corr.

Institutional Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987) (internal quotations omitted).

       A prison official is not deliberately indifferent “ unless the official knows of and

disregards an excessive risk to inmate health or safety; the official must both be aware of facts

from which the inference could be drawn that a substantial risk of serious harm exists, and he



                                                 8
          Case 2:20-cv-04562-JS Document 12 Filed 12/16/20 Page 9 of 15




must also draw the inference.” Farmer, 511 U.S. at 837. Deliberate indifference has been

found “where the prison official (1) knows of a prisoner’s need for medical treatment but

intentionally refuses to provide it; (2) delays necessary medical treatment based on a non-

medical reason; or (3) prevents a prisoner from receiving needed or recommended medical

treatment.” Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). Allegations of medical

malpractice and mere disagreement regarding proper medical treatment are insufficient to

establish a constitutional violation. See Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004).

“Even where medical care is ultimately provided, a prison official may nonetheless act with

deliberate indifference by delaying the treatment of serious medical needs, . . . though the reason

for the delay and the nature of the medical need is relevant in determining what type of delay is

constitutionally intolerable.” McElligott v. Foley, 182 F.3d 1248, 1255 (11th Cir. 1999); see also

Shifflett v. Korszniak, 934 F.3d 356, 367 (3d Cir. 2019) (“[T]hat some treatment has been

provided does not automatically defeat an Eighth Amendment deliberate-indifference claim.”)

               1. Treatment for Lower Back

       Perez has not alleged a deliberate indifference claim based on the treatment he received

for pain in his lower back. Perez alleges that he was given a series of medications for his pain

and that he was prescribed physical therapy that was discontinued when it did not work. He was

then scheduled for additional procedures with medical providers outside the prison. Although

Perez initially missed those appointments due to the failure of either prison staff or medical staff

to abide by pre-appointment instructions, the Amended Complaint reflects that the appointments

were rescheduled and that Perez received a M.R.I. and steroid injections. The Amended

Complaint also indicates that Perez was scheduled for surgery and that the reason his surgery




                                                 9
           Case 2:20-cv-04562-JS Document 12 Filed 12/16/20 Page 10 of 15




was postponed was an administrative lockdown due to positive cases of COVID-19 at SCI

Chester.

       These allegations reflect that Perez received treatment for his medical issues and that the

level of care he received for his lower backpain progressed when lesser interventions were

unsuccessful. Perez alleges that he was, at some point during this treatment, accused by one or

more of the Defendants of engaging in drug seeking behavior that minimized his condition. But

the Amended Complaint does not tie this allegation to the care he received (or to a Defendant or

Defendants) in a manner that would evince deliberate indifference. In other words, it is not clear

what, if any, medical care Perez did not receive or what care was delayed or denied as a result of

this accusation. See Snider v. Pennsylvania DOC, Civ. A. No. 15-951, --- F. Supp. 3d ---, 2020

WL 7229817, at *53 (M.D. Pa. Dec. 8, 2020) (dismissing Eighth Amendment claim predicated

on medical records including notations that inmate was “‘faking mental illness and being

manipulative’ and is a malingerer, omissions from his medical record of what he believes are his

‘actual mental illness symptoms,’ and a ‘false’ diagnosis of a personality disorder” where inmate

did not tie those allegations to a denial or delay of treatment).

       Although Perez alleges that the care he required from outside providers was delayed by

the failure to abide by pre-appointment requirements, which he claims should have been

“common knowledge,” this allegation at most reflects negligence, especially since the Amended

Complaint suggests that the Defendants claimed not to have received the relevant instructions.

(ECF No. 11 at 6.) Furthermore, Perez subsequently received a M.R.I. and steroid injunctions at

the rescheduled appointments. Although his surgery has since been delayed, the delay of

medical procedures due to a COVID-19 outbreak at the facility does not suggest deliberate

indifference. In sum, Perez has not alleged facts from which the Court could plausibly infer that



                                                  10
          Case 2:20-cv-04562-JS Document 12 Filed 12/16/20 Page 11 of 15




any delays or inadequacies in his care are indicative of deliberate indifference as opposed to

negligence or (in the case of COVID-related delays) a reasonable administrative concern. See

Gause v. Diguglielmo, 339 F. App’x 132, 135 (3d Cir. 2009) (per curiam) (“When a prisoner

receives medical treatment and disputes the adequacy of that treatment, we are reluctant to

second guess the doctor’s medical judgment.”); Visintine v. Zickefoose, Civ. A. No. 11-4678,

2014 WL 4388609, at *6 (D.N.J. Sept. 5, 2014) (“Neither inconsistencies nor differences in

medical diagnoses, or refusal to consider inmate’s preferences can amount to cruel and unusual

punishment.”). While the Court is not prepared to say that Perez cannot state a deliberate

indifference claim based on the course of care for his back pain, his Amended Complaint falls

short of doing so. See Iqbal, 556 U.S. at 678 (“Where a complaint pleads facts that are merely

consistent with a defendant’ s liability, it stops short of the line between possibility and

plausibility of ‘entitlement to relief.” (internal quotations omitted)).

       In any event, as noted above, Perez has not alleged facts explaining how the named

Defendants were responsible for any delays or deficiencies in his care. To the extent he is basing

some of his deliberate indifference claims solely on certain Defendants’ responses to his

grievances, “[m]erely responding to or reviewing an inmate grievance does not rise to the level

of personal involvement necessary to allege [a] . . . deliberate indifference claim.” Tenon v.

Dreibelbis, 606 F. App’x 681, 688 (3d Cir. 2015) (per curiam); see also Folk v. Prime Care

Med., 741 F. App’x 47, 51 (3d Cir. 2018) (per curiam) (“Although some of these defendants

were apparently involved in responding to some of Folk’s prison grievances, there are no

allegations linking them to the underlying incidents and thus no basis for liability based on those

later grievance reviews.”); Curtis v. Wetzel, 763 F. App’x 259, 263 (3d Cir. 2019) (per curiam)

(“The District Court properly determined that Defendants Wenerowicz, Lewis, and Shaylor –



                                                  11
         Case 2:20-cv-04562-JS Document 12 Filed 12/16/20 Page 12 of 15




who participated only in the denial of Curtis’ grievances – lacked the requisite personal

involvement [in the conduct at issue].”). It is also appropriate for nonmedical defendants such as

the SCI Chester Defendants to defer decisions about medical care to medical professionals, i.e.,

Wellpath and the Medical Defendants. See Spruill, 372 F.3d at 236 (“If a prisoner is under the

care of medical experts . . . , a non-medical prison official will generally be justified in believing

that the prisoner is in capable hands”); Durmer v. O’Carroll, 991 F.2d 64, 69 (3d Cir. 1993)

(“Neither of these defendants, however, is a physician, and neither can be considered deliberately

indifferent simply because they failed to respond directly to the medical complaints of a prisoner

who was already being treated by the prison doctor.”). So, it is even less clear what the basis for

Perez’s claims is against the SCI Chester Defendants.

               2. Errors in Distribution of Medication

       Perez also alleges deliberate indifference in connection with sixteen occasions when he

either did not receive his medication or only received some of his medication. These sixteen

instances occurred over a period of over eleven months, with the longest stretch of issues

occurring over a five day period in October.2 These allegations at most suggests negligence

absent additional facts suggesting that the failure to provide medication was deliberate. See

Ayala v. Terhune, 195 F. App’x 87, 91 (3d Cir. 2006) (per curiam) (sporadic delays in

medication “do not amount to deliberate indifference”); Wesley v. Murphy, Civ. A. No. 08-5551,

2010 WL 2736943, at *4 (E.D. Pa. July 12, 2010) (“The Court concludes that the one-week

delay in provision of one of three prescription eye-drops to plaintiff, and the substitution of a

lower dosage solution for several more weeks, does not constitute deliberate indifference . . .




2
 It is not clear from the Amended Complaint whether Perez received none or some medications
during this period and which medications he missed.
                                                  12
         Case 2:20-cv-04562-JS Document 12 Filed 12/16/20 Page 13 of 15




, particularly in light of the other medical treatment plaintiff admittedly received.”). Although

Perez baldly alleges that the nurses harbored a retaliatory motive, as discussed further below, this

conclusory allegation is unsupported.

               3. Housing on Top Tier

       The Eighth Amendment is violated when an inmate has a serious medical need requiring

a housing assignment to the bottom tier of a facility or a bottom bunk, and prison officials are

deliberately indifferent to that need. See Wall v. Bushman, 639 F. App’x 92, 95 (3d Cir. 2015)

(reversing grant of summary judgment where disputed issue of material fact existed from which

a rational factfinder could conclude that prison doctor recklessly disregarded prisoner’s need for

a lower-bunk assignment or denied the lower-bunk assignment for non-medical reasons));

Vazquez v. Yeoman, Civ. A. No. 13-01067, 2014 WL 1653113, at *6 (M.D. Pa. Apr. 23, 2014)

(allegations “that Corrections Defendants deliberately refused to move Plaintiff to the bottom

tier, despite knowing of the medical directive to do so” stated a claim); Guilfoil v. Pierce, Civ. A.

No. 06-493, 2009 WL 688957, at *5 (D. Del. Mar. 16, 2009) (“Refusal of prison officials to

assign an inmate with a herniated disc to a bottom bunk may constitute deliberate indifference if

the inmate’s condition is sufficiently serious.”). Perez has alleged that he suffered from a serious

medical need and that he was classified as requiring a bottom tier, bottom bunk assignment. He

also alleged that, despite this directive, he was housed on the top tier of the infirmary ward for a

month and again in general population, requiring him to use stairs and causing him pain.

Although these allegations could state a deliberate indifference claim, as noted above, Perez does

not allege which Defendant or Defendants were responsible for his housing assignments and

whether those Defendants were aware of the restriction, so he has not stated a plausible claim as

to any of them in connection with this allegation.



                                                 13
         Case 2:20-cv-04562-JS Document 12 Filed 12/16/20 Page 14 of 15




       F. Retaliation

       The Amended Complaint also appears to be raising retaliation claims. In order to state a

plausible First Amendment retaliation claim, a prisoner must allege that: (1) he engaged in

constitutionally protected conduct; (2) he suffered an adverse action sufficient to deter a person

of ordinary firmness from exercising his constitutional rights; and (3) the constitutionally

protected conduct was “a substantial or motivating factor” for the adverse action. See Mitchell v.

Horn, 318 F.3d 523, 530 (3d Cir. 2003); Rauser v. Horn, 241 F.3d 330, 333 (3d Cir. 2001). A

prisoner’s filing of a grievance constitutes constitutionally protected conduct. See Watson v.

Rozum, 834 F.3d 417, 422 (3d Cir. 2016). The timing of the allegedly retaliatory behavior

relative to the constitutionally protected conduct may establish a causal link between the two for

purposes of establishing motivation. See id.

       Perez alleges that the Defendants “are retaliating against, bullying, and subjecting him to

extreme stress and anxiety because of multiple grievances that he has filed against staff and

institutional procedures” about his medical care. (ECF No. 11 at 8.) Although his filing of

grievances is protected conduct, Perez does not allege fact from which it could be inferred that

any of the Defendants were aware of his grievances and, thereafter, retaliated against him for

filing those grievances. Because Perez has named several Defendants and because his claims

concern conduct over an eleven-and-a-half month period, it is not clear what the factual bases for

his retaliation claims are. The only conduct Perez links to retaliation is the failure of Wellpath

nurses to properly distribute his medications on sixteen occasions over the course of his

incarceration at SCI Chester. But it is not clear when Perez filed his grievances or whether any

of the nurses would have been aware of those grievances (especially since he suggests that they

were denied as non-grievable, possibly by staff at SCI Chester) in a manner that would suggest a



                                                14
           Case 2:20-cv-04562-JS Document 12 Filed 12/16/20 Page 15 of 15




retaliatory motive. Accordingly, Perez has not stated a retaliation claim. See Hammonds v.

Headman, 645 F. App’x 149, 152 (3d Cir. 2016) (per curiam) (“[B]ecause Hammonds’

conclusory allegations fail to raise the required inference of a causal link between his

grievance and the filing of misconduct reports, he failed to state a retaliation claim.”); Thomas v.

Brinich, 579 F. App’x 60, 62 (3d Cir. 2014) (per curiam) (“Thomas’ claims against Dr. Ahner

consist of conclusory and somewhat cryptic allegations that Dr. Ahner took Thomas off

medication, directed others to do the same, and ordered others to create an extreme and

stressful prison environment in retaliation for his 2001 lawsuit. The complaint lacks all detail as

to the time, place, or manner surrounding the alleged deprivation and it is entirely unclear from

the allegations what level of involvement, if any, Dr. Ahner had in Thomas’ care”).

    IV.      CONCLUSION

          For the foregoing reasons, the Court will dismiss Perez’s Amended Complaint for failure

to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). His official capacity claims against

the SCI Chester Defendants and his claims based on grievances are dismissed with prejudice.

Perez’s remaining claims are dismissed without prejudice to him filing a second amended

complaint.3 An Order follows, which provides further instruction as to amendment.

                                              BY THE COURT:


                                              /s/ Juan R. Sánchez
                                              JUAN R. SÁNCHEZ, C.J.




3
 According to the Complaint, Perez speaks little English, so he may have received assistance in
drafting his claims. (ECF No. 11 at 9.) Perez also specifically requested leave to amend in the
event his Amended Complaint did not state a claim. (Id. at 10-11.) In light of the restrictions in
place at SCI Chester due to the COVID outbreak and the particular difficulties Perez may have
drafting a second amended complaint, the Court will allow him sixty days to file a second
amended complaint in this matter.
                                                 15
